DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 15 March 2022. The references have been considered.

Allowable Subject Matter
Claims 1-12 and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein a plurality of direct conversion receivers, each configured to receive energy from hail scattered illumination signals resulting in part from scattering of the illumination signals from the scene and in part from self-jamming signals; and an imaging processor coupled to the plurality of direct conversion receivers configured to provide image data associated with the scene based on the energy from the scattered illumination signals, wherein generating the image data associated with the scene comprises separating energy from the scattered illumination signals from energy from the self-jamming signals, the separating based at least on subtracting a first cross-correlation between the digital symbols comprising balanced codes and the scattered illumination signals, and a second cross-correlation between the digital symbols comprising balanced codes and the self-jamming signals; Referring to Claim 15, the prior art of record does not disclose nor suggest it be an obvious modification wherein using a plurality of direct conversion receivers, energy from hail scattered illumination signals resulting in part from scattering of the plurality of illumination signals from a subject and in part from self-jamming signals; and Page 4 of 94895-1373-5687\1Appl. No. 16/323,491generating image data associated with the scene based on the energy from the scattered illumination signals, wherein generating the image data associated with the scene comprises separating energy from the scattered illumination signals from energy from the self-jamming signals, the separating based at least on subtracting a first cross-correlation between the digital symbols comprising balanced codes and the scattered illumination signals, and a second cross-correlation between the digital symbols comprising balanced codes and the self-jamming signals.
Claims 2-12 and 16-26 are dependent on Claims 1 and 15 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646